Citation Nr: 0912864	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-08 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a right hand 
disability, to include residuals of a boxer's fracture.

3.  Entitlement to service connection for allergic or 
seasonal rhinitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for tinea pedis.

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for left foot plantar 
fasciitis.

8.  Entitlement to service connection for right foot plantar 
fasciitis.

9.  Entitlement to service connection for a chronic 
disability manifested by heartburn.

10.  Entitlement to service connection for a low back 
disability.

11.  Entitlement to an initial compensable rating for right 
knee patellofemoral pain syndrome.

12.  Entitlement to an initial compensable rating for left 
knee patellofemoral pain syndrome.

13.  Entitlement to an initial compensable rating for 
adjustment disorder.

14.  Entitlement to an initial compensable rating for ingrown 
toenails. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to 
November 1994 and from August 1996 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied the Veteran's claims 
currently on appeal.  The Veteran filed a timely Notice of 
Disagreement (NOD) in January 2006 and, subsequently, in 
January 2007, the RO provided a Statement of the Case (SOC).  
In March 2007, the Veteran filed a timely substantive appeal 
to the Board.  In July 2008, the RO issued a Supplemental 
Statement of the Case (SSOC).  
 
The Veteran requested a hearing before the Board and was 
scheduled for a March 2009 hearing at the RO.  A notice was 
issued to the Veteran in January 2009, informing him of the 
time, date, and location of the hearing.  The record 
indicates that the Veteran did not appear for a Board hearing 
scheduled in March 2009.  He did not present good cause for 
his failure to appear, nor did he request that the hearing be 
rescheduled.  Therefore, the appeal will be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
Veteran in the development of his claims and has notified him 
of the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information the VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.  The Veteran failed to report for VA examinations in July 
2005, December 2006, and February 2008 scheduled in 
conjunction with this appeal; he did not ask to reschedule 
the last examination.  He also did not appear for a Board 
hearing scheduled in March 2009.  There is no post-service 
medical evidence of any of the disabilities at issue. 

3.  There is no competent medical evidence showing that the 
Veteran has current diagnoses of residuals of a right ankle 
sprain; a right hand disability; allergic or seasonal 
rhinitis; hypertension; tinea pedia; tinnitus; left foot 
plantar fasciitis, right foot plantar fasciitis; a disability 
manifested by heartburn; or a low back disability.

4.  There is no post-service medical evidence to show that 
the Veteran's service-connected left or right knee 
patellofemoral pain syndrome is productive of any functional 
limitation, to include limitation of motion or instability.

5.  There is no post-service medical or psychiatric evidence 
to show that the Veteran's service-connected adjustment 
disorder is manifested by any occupational and social 
impairment or symptoms controlled by continuous medication.

6.  There is no post-service medical evidence to show that 
the Veteran's service-connected ingrown toenails are 
productive pain on examination or any functional limitation.  


CONCLUSIONS OF LAW

1.  Service connection for claimed residuals of a right ankle 
sprain is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.655 (2008). 

2.  Service connection for a claimed right hand disability, 
including residuals of a boxer's fracture is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2008). 

3.  Service connection for claimed allergic or seasonal 
rhinitis is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.655 (2008). 

4.  Service connection for claimed hypertension is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655 (2008). 

5.  Service connection for claimed tinea pedis is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.655 (2008). 
6.  Service connection for claimed tinnitus is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2008). 

7.  Service connection for claimed left foot plantar 
fasciitis is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.655 (2008). 

8.  Service connection for claimed right foot plantar 
fasciitis is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.655 (2008). 

9.  Service connection for a disability manifested by 
heartburn is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.655 (2008). 

10.  Service connection for a claimed low back disability is 
not warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655 (2008). 

11.  The criteria for an initial or staged compensable rating 
for service-connected right knee patellofemoral pain syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.655, 
4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5257. 5260, 5261 
(2008).

12.  The criteria for an initial or staged compensable rating 
for service-connected left knee patellofemoral pain syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.655, 
4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5257. 5260, 5261 
(2008).

13.  The criteria for an initial or staged compensable rating 
for service-connected adjustment disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.130, Diagnostic 
Code 9435 (2008).
14.  The criteria for an initial or staged compensable rating 
for service-connected ingrown toenails have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.655, 4.118, Diagnostic Code 7813 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a July 2005 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
other two claims on appeal; the information and evidence that 
the VA would seek to provide; the information and evidence 
the claimant was expected to provide; and to provide any 
evidence in his possession that pertained to his claim.  

The Board notes that the July 2005 notice did not provide any 
information concerning the evaluations or the effective dates 
that could be assigned should service connection be granted.  
See Dingess, supra.  However, since this decision affirms the 
RO's denials of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to more specific notice of 
the criteria necessary for an increased rating.  However, 
since the claim on appeal is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), the Court held that when VA has granted a 
service connection claim and the Veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra , at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In Goodwin v. Peake, 22 
Vet. App. 128 (2008), the Court addressed whether the holding 
in Dunlap v. Nicholson¸ 21 Vet. App. 112 (2007), that held 
that once a claim has been substantiated the Veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the Veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The VA informed the Veteran of its duty to assist in 
obtaining records and supportive evidence, and, as discussed 
further below, the RO scheduled the Veteran for three VA 
examinations.  See 38 C.F.R. § 3.655.  The record indicates 
that the Veteran  failed to appear at the July 2005 VA 
medical examination, but contacted the RO to inform them that 
he was working at that time.  The RO rescheduled the VA 
examination for December 2006 and, subsequently, the Veteran 
did not appear and did not present good cause for his failure 
to report.  The RO again rescheduled the VA examination for 
April 2008.  The Veteran did not appear for the examination, 
but called the medical facility that day to inform the VA 
that he was moving out of state.  He indicated that he would 
seek to have new examinations scheduled with the local RO 
after he moved.  The record does not indicate that the 
Veteran informed the VA of any new address and no 
correspondence mailed to the Veteran has been returned as 
undeliverable.  Moreover, the Board notes that the Veteran 
did not appear at a March 2009 Board hearing during which he 
could have presented further evidence in support of his 
claims.  The Court has made clear that "[c]orresponding to 
VA's duty to assist the Veteran in obtaining information is a 
duty on the part of the Veteran to cooperate with VA in 
developing a claim."  Turk v. Peake, 21 Vet. App. 565, 568 
(2008).  That is, as has often been stated, the VA's "'[d]uty 
to assist is not always a one-way street.'"  Id. (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)); Kowalski v. 
Nicholson, 19 Vet. App. 171, 180 (2005) (same).  Therefore, 
the Board must evaluate the instant claims based on the 
evidence of record and the VA has no further duty to provide 
an examination or opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3.655(a), (b). 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).
 
II.  Factual Background, Law and Regulations, Analysis.

a.  Factual Background.  The relevant evidence of record in 
this matter includes service treatment records and VA 
administrative records pertaining to the Veteran's failure to 
report for three examinations scheduled in conjunction with 
this appeal.

In an October 1993 service enlistment examination for the 
Army, the examiner noted that all of the Veteran's systems 
were normal, with the exception of: the feet, due to moderate 
pes planus and a previous cyst removal; the spine, due to a 
mild thoracic scoliosis; and a scar on the right foot, due to 
a cyst removal.  

In a September 1994 service treatment record, the examiner 
diagnosed bilateral plantar fasciitis.  

In a November 1994 service treatment record, specifically a 
report of the proceedings of an Entrant Physical Standards 
Board (EPSBD), the examiners noted that the Veteran had a 
cyst on his right foot removed in 1992 and 1994.  The 
resulting scar caused the Veteran pain to the point that he 
was found unable to train or wear military footgear.  The 
examiners recommended that the Veteran be removed from the 
Army.  

Subsequent service records indicate that the Veteran was 
found fit for service in the Navy. 

In a July 1996 service medical examination report, the 
examiner noted that the Veteran's systems were normal, with 
the exception of pes planus.  In a July 1996 report of his 
medical history, the Veteran stated that he had not had any 
medical difficulties with the exception of the cyst on his 
right foot and flat feet.

In a December 1996 VA treatment record, the examiner 
diagnosed the Veteran with a sprained right ankle.  

In a February 1997 service treatment record, the Veteran 
reported experiencing low back pain after a lifting incident.  
The assessment was a low back strain.  

In an October 1997 service medical examination report, the 
examiner noted that the Veteran's systems were normal, with 
the exception of a couple of scars.  

In a September 1998 service treatment record, the examiner 
diagnosed the Veteran with a boxer's fracture (fracture of 
the metacarpal neck with volar displacement of the metacarpal 
head in the right hand.  

In service treatment records dated from June 1999 through 
September 1999, the Veteran was treated for diagnosed 
rhinitis.  

In a September 1999 service treatment record, the Veteran 
reported experiencing pain in his right hand overnight.  

In a March 2001 service treatment record, the Veteran was 
diagnosed with transient hypertension.  

In a February 2002 service treatment record, the examiner 
reported removing an ingrown toenail on the Veteran's left 
great toe.

In a June 2003 service medical examination report, the 
examiner noted that the Veteran's systems were normal, with 
the exception of scars, to include a scar secondary to the 
removal of a ganglion on the fifth toe of the right foot.  

In a June 2003 report of his medical history, the Veteran 
stated that he had experienced or now had: asthma or other 
breathing problems related to weather, exercise, etc.; 
bronchitis; hay fever; numbness or tingling; swollen or 
painful joints; knee trouble; and frequent indigestion or 
heartburn.  An examiner's attached summary indicated that the 
Veteran: had coughed up blood during a coughing fit three 
months prior to the examination; had a history of right knee 
arthralsius; reported severe respiratory problems due to 
allergies, but was not using an inhaler; had a history of a 
boxer's fracture of the right hand that had resolved; 
reported having heartburn, relieved by drinking milk; and had 
a history of a ganglion cyst on the right foot that had been 
excised.  

In a July 2003 service treatment record, the Veteran was 
diagnosed as having right knee patellofemoral pain syndrome.  
In a March 2004 service treatment record, the Veteran was 
diagnosed as having right knee patellofemoral pain syndrome 
(PFPS).  Subsequent treatment records indicate treatment for 
these disorders throughout service.  

In a February 2004 service treatment record, the examiner 
diagnosed a thoracolumbar paravertebral muscle contusion.  

In April 2004 and May 2004 service treatment records, the 
examiners indicated treating the Veteran for a diagnosed 
adjustment disorder.

In a December 2004 service treatment record, the examiner 
reported removing an ingrown toenail on the Veteran's left 
great toe.

In a January 2005 report of his medical history, the Veteran 
stated that he had experienced painful or swollen joints, 
knee trouble, high or low blood pressure, and depression or 
constant worry.  In a contemporaneous service report of 
medical assessment, the Veteran indicated that his overall 
health was the same as it was at the last examination.  The 
Veteran reported that, since the last examination, he had a 
toenail removed, causing him to miss duty for a period longer 
than three days.  Having reviewed the data, the examiner 
indicated that the Veteran: had reactive airways disease, but 
had not had to use an inhaler lately; had a bilateral knee 
disorder; had a boxer's fracture of the right hand; had stage 
1 hypertension; and had adjustment disorder involving divorce 
and career issues.  

In a January 2005 service treatment record, the Veteran 
reported experiencing lessened sensation in the tip of his 
right thumb, index, middle, and ring fingers.  The examiner's 
diagnosis was transient parenthesis.  

The Veteran was discharged from active service in May 2005.

VA records indicate that the Veteran failed to report for a 
VA medical examination scheduled for July 2005.  

In a January 2006 statement, the Veteran informed the VA that 
he was working outside the area on the date of the July 2005 
examination.  

VA records indicate that the Veteran failed to report for a 
VA medical examination scheduled for December 2006 and did 
not subsequently contact the VA to explain his absence.    

VA records indicate that the Veteran failed to report for a 
VA medical examination scheduled for April 2008.  The record 
indicates that the Veteran contacted the VA on the same day 
as the examination to inform them that he would be moving out 
of the state.  He reportedly planned to have another 
examination scheduled with the local RO after he moved.  He 
did not leave a new address.

VA records indicate that the Veteran did not appear at a 
Board hearing, held at the local RO, in March 2009.  No 
record in the file indicates that the Veteran contacted the 
VA to explain his absence.  


b.  Law and Regulations.  

(i)  Service Connection.  The Court has held that "[f]or 
service connection to be awarded, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); accord Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Hedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
Veteran's claim was not well grounded when the evidence 
"establishe[d] only that the Veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a Veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  The VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the Veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the Veteran's service, or by 
evidence that a presumption period applied").

With respect to the third, "nexus" prong, the Veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Hedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a Veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include 
hypertension.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Additionally, the Veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

(ii)  Initial Higher Rating Claim.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995). 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings 
shall be based, as far as practicable, upon average 
impairments of earning capacity resulting from such injuries 
in civil occupations").  Separate diagnostic codes pertain to 
the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

PFPS is rated according to Diagnostic Code 5024, the criteria 
for tenosynovitis.  The disorders under this diagnostic code 
are rated on limitation of motion of affected parts as 
degenerative arthritis.  As this is PFPS of the bilateral 
knees, the disorder will be rated utilizing Diagnostic Code 
5260, providing for ratings based on limitation of flexion of 
the leg.  Under this diagnostic code, flexion of the leg 
limited to 60 degrees is rated noncompensably (0 percent) 
disabling; flexion of the leg limited to 45 degrees is rated 
10 percent disabling.  38 C.F.R. § 4.71a.

There are other potentially relevant rating criteria.  
Diagnostic Code 5257 provides compensation for disability due 
to subluxation or instability of the knee.  light recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling.  Moderate subluxation or lateral instability is 
rated as 20 percent disabling and severe subluxation or 
lateral instability is rated as 30 percent disabling.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5261 provides for assignment of a 
noncompensable rating for extension limited to 5 degrees and 
assignment of a 10 percent rating assigned for extension 
limited to 10 degrees.  Higher ratings are assigned for 
extension that is more limited.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

For the Veteran's ingrown toenail (foot disability), the RO 
rated the condition under Diagnostic Code (DC) 7813.  
Diagnostic Code 7813 provides to that such disorders are to 
rated under the criteria for disfigurement of the head, face, 
or neck scars (Diagnostic Code 7801, 7802, 7803, 7804 or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118.

Evaluations for scars located on places other than the head, 
face or neck implicate several diagnostic codes.  Deep scars 
or those that cause limited motion and cover an area 
exceeding 6 square inches warrant a 10 percent evaluation, 
and scars exceeding 12 square inches warrant a 20 percent 
evaluation.  Diagnostic Code 7801.  Superficial scars that do 
not cause limited motion and cover an area of 144 square 
inches or greater warrant a 10 percent evaluation.  
Diagnostic Code 7802.  Unstable, superficial scars warrant a 
10 percent evaluation.  Diagnostic Code 7803.  Superficial 
scars which are painful on examination warrant a 10 percent 
evaluation.  Diagnostic Code 7804.  Other scars are rated on 
limitation of function of the affected part.  Diagnostic Code 
7805.  38 C.F.R. § 4.118.

An adjustment disorder is rated according to Diagnostic Code 
9435 according to the General Rating Formula for Mental 
Disorders.  Under this formula, occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
rating.  38 C.F.R. § 4.130.

(iii)  Failure to Report for VA Examinations.  38 C.F.R. § 
3.655 sets forth applicable provisions regarding a Veteran's 
failure to report for a scheduled VA examination and the 
adjudicatory consequences thereof.  Specifically, with 
respect to an original compensation claim, it provides that 
"[w]hen entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination . . . . the claim 
shall be rated based on the evidence of record." 38 C.F.R. § 
3.655(a), (b).  Thus, the Court has held that "[w]hen a 
Veteran misses a scheduled VA examination, the Board must 
consider: (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether 
the Veteran lacked good cause to miss the scheduled 
examination."  Turk, 21 Vet. App. at 569.  The Court has 
construed an "original compensation claim" to include both 
service connection claims as well as initial higher rating 
claims, Turk, 21 Vet. App. at 569, 570 (holding that "[w]here 
a party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim . . . 
."); Kowalski, 19 Vet. App. at 176-77, 178 (noting that 
failure to appear for VA examination relating to service 
connection claim would result in adjudication of the claim 
based on the evidence of record), and "[e]xamples of good 
cause for failure to appear include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc."  38 C.F.R. § 3.655(a); accord 
Kowalski, supra, at 177.

(iv)  Standard of Proof.  38 U.S.C.A. § 5107 sets forth the 
standard of proof applied in decisions on claims for 
Veterans' benefits.  A Veteran will receive the benefit of 
the doubt when an approximate balance of positive and 
negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Thus, when a Veteran seeks benefits and the evidence 
is in relative equipoise, the Veteran prevails.  Wells v. 
Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

c.  Analysis.  At the outset, the Board notes that as a 
general matter, Courts and other adjudicators will presume 
that public officers have properly discharged their official 
duties, to include proper mailing of notification of 
decisions, scheduled VA examinations, or Board hearings.  See 
Jennings v. Mansfield, 509 F.3d 1362, 1367 (Fed. Cir. 2007); 
Butler v. Principi, 244 F.3d 1337, 1340 (2001); Clarke v. 
Nicholson, 21 Vet. App. 130, 133 (2007) (discussing 
presumption of regularity); Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992); accord United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926).  Such a "presumption of regularity" 
"allows courts to presume that what appears regular is 
regular," Butler, supra, and this presumption remains intact 
unless a party offers clear evidence to the contrary.  
Jennings, supra; Butler, supra; Clarke, supra.  A party 
challenging the presumption must "assert[] nonreceipt . . . 
[and] produc[e] clear evidence that the VA did not follow its 
regular mailing practices or that its practices were not 
regular."  Clarke, supra.  In the absence of such clear 
evidence, delivery is proven and the presumption remains, but 
if a party successfully provides clear evidence to rebut the 
initial presumption of regularity, "the burden shifts to the 
[VA] to establish proper mailing of notice . . . ."  Id.

The Board notes that the Veteran was given the opportunity to 
attend three separate VA medical examinations and he was 
unable to appear in each instance.  The Veteran also did not 
attend a March board 2009 hearing scheduled at the RO (Travel 
board hearing).  Throughout the pendency of this appeal, the 
Veteran has not contended that he did not receive notice of 
the examinations or the hearing.  In fact, the Board notes 
that the Veteran contacted the medical center in April 2008, 
on the date of the last missed examination, to inform the VA 
that he would be moving out of the state and would seek to 
have another examination scheduled by the local RO.  Since 
that date, the Veteran has not provided a new address and the 
subsequent notices mailed to him have not been returned as 
undeliverable.  As observed by the Court, "[i]n the normal 
course of events, it is the burden of the Veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Connelly v. Brown, 8 Vet. App. 84, 86 
(1995); accord Hampton v. Nicholson, 20 Vet. App. 459, 461 
(2006); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
Further, as noted above, development of the record is not a 
unilateral endeavor for the VA solely to assume, and the 
Veteran has had ample time and opportunity to submit private 
medical evidence to support all of his claims.  See Turk, 21 
Vet. App. at 568; Kowalski, 19 Vet. App. at 180; Wood, 1 Vet. 
App. at 193.

In this case, the post-service record does not contain any 
medical evidence, either from VA or private sources, 
indicating that the Veteran has current diagnoses of 
residuals of a right ankle sprain, a right hand disability, 
allergic or seasonal rhinitis, hypertension, tinea pedia, 
tinnitus, left foot plantar fasciitis, right foot plantar 
fasciitis, a disability manifested by heartburn, or a low 
back disability.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, service connection 
for these disabilities must be denied based upon the absence 
of any post-service medical evidence of a current diagnosis.

Turning to the claim for higher initial ratings, given that 
the competent medical evidence of record is limited to the 
Veteran's service records, the Board cannot ascertain whether 
his service connected knee disabilities, adjustment disorder, 
or ingrown toenails since the effective date of his award 
(namely, May 17, 2005, the day following his service 
separation, see 38 C.F.R. § 3.400(b)(2)) meet the criteria 
for a compensable rating.  The record simply does not contain 
the medical information needed to establish entitlement to an 
initial compensable rating for these disabilities.  In the 
absence of any such evidence, the Board must therefore deny 
these claims.  


ORDER

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for a right hand disability, including 
residuals of a boxer's fracture, is denied.

Service connection for allergic or seasonal rhinitis is 
denied.

Service connection for hypertension is denied.

Service connection for tinea pedis is denied.

Service connection for tinnitus is denied.

Service connection for left foot plantar fasciitis is denied.

Service connection for right foot plantar fasciitis is 
denied.

Service connection for a disability manifested by heartburn 
is denied.

Service connection for a low back condition is denied.

An initial or staged compensable rating for right knee 
patellofemoral pain syndrome is denied.

An initial or staged compensable rating for left knee 
patellofemoral pain syndrome is denied.

An initial or staged compensable rating for adjustment 
disorder is denied.

An initial or staged compensable rating for ingrown toenails 
is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


